IN THE COURT OF APPEALS OF IOWA

                                 No. 17-1034
                             Filed August 1, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELIJAH JAVON WILSON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David P.

Odekirk, Judge.



      Elijah Javon Wilson appeals his conviction for first-degree robbery.

AFFIRMED.




      John L. Dirks of Dirks Law Firm, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

       Elijah Wilson appeals his conviction for first-degree robbery, in violation of

Iowa Code section 711.2 (2016). Wilson claims the district court abused its

discretion by sentencing him to prison instead of placing him on probation. Wilson

also claims he received ineffective assistance because defense counsel permitted

him to plead guilty, thereby waiving his claim the matter should be transferred to

juvenile court.   We affirm the district court, but determine Wilson’s claim of

ineffective   assistance   should   be   preserved       for   possible   postconviction

proceedings.

       I.      Background Facts & Proceedings

       On July 28, 2016, Wilson, age sixteen, and a friend, Kemonte Todd, age

eighteen, robbed Muhammid Madni. Todd was carrying a pellet gun and Wilson

was carrying a stun gun. Todd struck Madni and struggled to take his wallet.

Wilson shocked Madni approximately twenty times during the course of the

robbery. After taking Madni’s money, Wilson and Todd ran in opposite directions.

Todd was apprehended approximately one block south.                He admitted to the

robbery and implicated Wilson as an accomplice. After questioning, Wilson also

admitted to the robbery.

       Wilson was charged with first-degree robbery. On August 5, 2017, Wilson

filed a motion to transfer the case to juvenile court. The district court denied

Wilson’s motion, citing a lack of time and resources, Wilson’s culpability, the

severity of the offense, and the effect on the victim.
                                         3


      On April 7, Wilson pled guilty to first-degree robbery, in violation of section

711.2, a class “B” felony. The State agreed not to recommend the imposition of a

mandatory    minimum     sentence.      The    presentence    investigation    report

recommended a prison sentence over probation. At sentencing, the State argued

for a term of imprisonment not to exceed twenty-five years and Wilson argued for

a deferred judgment. The district court specifically noted,

              The Court has reviewed the exhibits provided by the defense
      at today’s hearing, including the Reverse Waiver Report and I have
      also reviewed the Presentence Investigation Report completed by
      the Department of Correctional Services and considered the
      arguments of counsel. I also am familiar with the decision cited by
      the defense, State v. Lyle and State v. Roby and have considered
      the factors that the defense brought to the Court’s attention in those
      matters as well. And in reviewing the case, the Court determines
      that at this point in time, the request for a deferred judgment should
      be denied. And I am going to pronounce judgment and sentence
      today based on the factors that I already mentioned and the factors
      set out in Iowa Code Section 907.5 and, again, I have considered the
      factors set forth in the case law, including but not limited to, you
      know, age, prior record, family circumstances, etcetera, of the
      defendant and I do believe that the recommendations of the First
      Judicial District Department of Correctional Services in this case are
      appropriate and I do not believe that those recommendations are
      mutually exclusive of rehabilitation. I do believe Mr. Wilson is
      capable of rehabilitation and I believe that can happen under the
      order the Court is imposing today.
              And so I will sentence Mr. Wilson to a term of imprisonment
      not to exceed 25 years. No mandatory minimum will apply to that.

Wilson now appeals.

      II.    Sentencing

      Wilson claims the district court abused its discretion by sentencing him to

twenty-five years in prison with no mandatory minimum. Wilson claims the district

court should have applied the five-factor tests of State v. Lyle, 854 N.W.2d 378

(Iowa 2014), and State v. Roby, 897 N.W.2d 127, 135 (Iowa 2017). Wilson
                                         4


believes the factors lead “to the conclusion that prison is counterproductive in his

case” and, therefore, an abuse of discretion.

       If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second-guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553. “In other words, the district court did not abuse its

discretion if the evidence supports the sentence.” Id. However, “the special

considerations involved in sentencing a juvenile offender to an adult sentence

similarly mean that, ‘even under this deferential standard, an appellate court

should view such a sentence as inherently suspect,’ and ‘cannot merely rubber-

stamp the trial court’s sentencing decision.’” Roby, 897 N.W.2d at 138 (citation

omitted).

       Our supreme court has declined to extend the Lyle factors to cases without

a mandatory minimum. State v. Propps, 897 N.W.2d 91, 101 (Iowa 2017). Even

though it was not required, the district court did consider the Lyle factors. In

combination with the presentence investigation, Wilson’s age, prior criminal

record, and family circumstances, the district court determined a deferred

judgment was inappropriate and a prison sentence offered a better opportunity to

promote rehabilitation.   The presentence investigation report showed Wilson

incurred several juvenile offenses leading to juvenile probation, from which he was

unsuccessfully discharged.     The report also noted Wilson took no personal
                                          5


responsibility for the robbery and instead attempted to blame Todd for pressuring

him to commit the crime.

       We find the district court properly evaluated a number of factors, including

the Lyle factors. We note the district court specially considered Wilson’s ability for

rehabilitation and tailored the sentence to promote that outcome. Because the

sentence is indeterminate with no minimum, Wilson is immediately eligible for

parole and “able to demonstrate by his own actions his maturation and

rehabilitation.” See Propps, 897 N.W.2d at 101.

       III.     Ineffective Assistance

       Wilson claims he received ineffective assistance because defense counsel

permitted him to plead guilty to first-degree robbery. Wilson’s guilty plea waived

any objection to his claim the case should be transferred to juvenile court. See

State v. Emery, 636 N.W.2d 116, 121 (Iowa 2001) (citing State v. Yodprasit, 564
N.W.2d 383, 384-85 (Iowa 1997)). “A defendant can, however, challenge the

validity of his guilty plea by proving the advice he received from counsel in

connection with the plea was not within the range of competence demanded of

attorneys in criminal cases.” State v. Carroll, 767 N.W.2d 638, 642 (Iowa 2009).

Wilson claims his case should have been transferred to juvenile court, and he

states he received ineffective assistance based on defense counsel’s advice to

plead guilty.

       Claims of ineffective assistance of counsel are reviewed de novo. Ledezma

v. State, 626 N.W.2d 134, 141 (Iowa 2001). In order to prove ineffective assistance
                                        6


of counsel, a defendant must prove (1) counsel failed to perform an essential duty

and (2) prejudice resulted. Carroll, 767 N.W.2d at 641.

      Claims of ineffective assistance of counsel are an exception to the normal

rules of error preservation. State v. Clark, 814 N.W.2d 551, 567 (Iowa 2012).

“Although we ordinarily preserve ineffective-assistance-of-counsel claims for

postconviction relief actions where a proper record can be developed, ‘we will

address such claims on direct appeal when the record is sufficient to permit a

ruling.’” State v. Null, 836 N.W.2d 41, 48 (Iowa 2013) (citation omitted). We will

address a claim of ineffective assistance of counsel on direct appeal only if the

record is adequate. Clark, 814 N.W.2d at 567.

      We find the present record is not adequate to address Wilson’s claim of

ineffective assistance of counsel. We determine Wilson’s claim of ineffective

assistance should be preserved for possible postconviction proceedings.

      We affirm Wilson’s conviction and sentence.

      AFFIRMED.